In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 14-474V
                                          (Not to be published)

*****************************
                            *
WILLIAM CARTWRIGHT,         *                                             Filed: December 15, 2014
                            *
                            *                                             Decision by Proffer; Damages;
                Petitioner, *                                             Vaccine; Shoulder Injury
                            *                                             Related to Vaccine Administration
          v.                *                                             (“SIRVA”); Influenza (“flu”)
                            *                                              Vaccine
                            *
SECRETARY OF HEALTH AND     *
HUMAN SERVICES,             *
                            *
                Respondent. *
                            *
*****************************

Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Lisa Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                                  DECISION AWARDING DAMAGES1

        On June 4, 2014, William Cartwright filed a petition seeking compensation under the
National Vaccine Injury Compensation Program.2 Petitioners alleged he suffered from a shoulder
injury related to vaccine administration (“SIRVA”) as a result of receiving the influenza (“flu”)
vaccination on October 26, 2011.


1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute
a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program comprises Part 2 of the National Childhood Vaccine Injury
Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2006))
[hereinafter “Vaccine Act” or “the Act”]. Individual sections references hereafter will be to ' 300aa of the Act.
        In her Rule 4(c) Report, filed on September 16, 2014, Respondent conceded that
Petitioner had suffered SIRVA that was more likely than not caused by receipt of the flu vaccine.
In view of Respondent’s concession, I issued a ruling that same day finding that Petitioner had
established that he was entitled to compensation for the injury, and subsequently issued an order
indicating that this case was ready for the damages phase. On December 15, 2014, Respondent
filed a proffer proposing an award of compensation.

       I have reviewed the file, and based upon that review I conclude that the Respondent’s
proffer (as attached hereto) is reasonable. I therefore adopt it as my decision in awarding
damages on the terms set forth therein.

        The proffer awards:

           A lump sum payment of $183,871.81, representing Petitioner’s past lost earnings
            ($3,726.92), pain and suffering ($175,000.00), and past un-reimbursable expenses
            ($5,144.89) in the form of a check payable to Petitioner.  
             
Proffer § 2.

        I approve a Vaccine Program award in the requested amounts set forth above to be made
to Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.3


        IT IS SO ORDERED.

                                                                /s/ Brian H. Corcoran
                                                                   Brian H. Corcoran
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or
separately) a notice renouncing their right to seek review.

                                                      2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                        OFFICE OF SPECIAL MASTERS
________________________________________
WILLIAM CARTWRIGHT,                      )
                                         ) ECF
                        Petitioner,      )
                                         )
            v.                           ) No. 14-474V
                                         ) Special Master
SECRETARY OF HEALTH AND HUMAN            ) Brian H. Corcoran
SERVICES,                                )
                                         )
                        Respondent.      )
                                         )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I. Items of Compensation

       A.      Life Care Items

       Respondent proffers that, based on the evidence of record, petitioner is unlikely to incur

future medical expenses as a result of his vaccine-related injury. See 42 U.S.C.

§ 300aa-15(a)(1)(A). Petitioner agrees.

       B.      Lost Earnings

       The parties agree that based upon the evidence of record, petitioner has experienced a

past loss of earnings as a result of his vaccine-related injury in the amount of $3,726.92. See 42

U.S.C. § 300aa-15(a)(3)(A). Petitioner agrees.

       C.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $175,000.00 in actual and

projected pain and suffering. See 42 U.S.C. § 300aa-15(a)(4), (f)(4)(A). Petitioner agrees.




                                                 1
       D.      Past Un-reimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past un-reimbursable

expenses related to his vaccine-related injury. 42 U.S.C. § 300aa-15(a)(1)(B). Respondent

proffers that petitioner should be awarded past un-reimbursable expenses in the amount of

$5,144.89. Petitioner agrees.

       E.      Medicaid Lien

       Petitioner represents that there are no Medicaid liens outstanding against him.

II. Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below, and request that the Special Master’s decision

and the Court’s judgment award the following: 1

            A. A lump sum payment of $183,871.81, representing petitioner’s past lost earnings

                ($3,726.92), pain and suffering ($175,000.00), and past un-reimbursable

                expenses ($5,144.89) in the form of a check payable to petitioner.

               1.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

       III. Summary of Recommended Payments Following Judgment

       A.      Lump sum paid to petitioner for projected lost earnings, pain
               and suffering, and past un-reimbursable expenses:                     $183,871.81




       1
          Should petitioner die prior to entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
lost earnings and future pain and suffering.

                                                  2
                            Respectfully submitted,

                            JOYCE R. BRANDA
                            Acting Assistant Attorney General

                            RUPA BHATTACHARYYA
                            Director
                            Torts Branch, Civil Division

                            VINCENT J. MATANOSKI
                            Deputy Director
                            Torts Branch, Civil Division

                            LINDA S. RENZI
                            Senior Trial Counsel
                            Torts Branch, Civil Division

                            s/Lisa A. Watts
                            LISA A. WATTS
                            Senior Trial Attorney
                            Torts Branch, Civil Division
                            U.S. Department of Justice
                            P.O. Box 146
                            Benjamin Franklin Station
                            Washington, D.C. 20044-0146
                            Telephone: (202) 616-4099

Dated: December 15, 2014.




                               3